DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1) “leadscrew”; (2) “leadscrew nuts”; and “gears.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,664,021 to Hsu et al. (i.e., “Hsu” hereinafter).  Referring to claim 1, Hsu discloses a hinge apparatus (4) comprising:
a plurality of plates (6) configured to be rigidly coupled to a foldable component (i.e., display, not shown); and 
a plurality of gears (72) mechanically coupling the plurality of plates (6) to one another;

wherein the hinge apparatus (4) is operable to expand such that, when the hinge apparatus transitions from a flat state (Fig. 6) to a folded state (Fig. 17), the plurality of gears (72) are configured to cause the plurality of plates (6) to translate laterally apart from one another at a selected rate.  See Figs. 1-20 and col. 7, ll. 23-32.
Referring to claim 2, Hsu discloses the hinge apparatus of claim 1, wherein the foldable component is a display panel.  See col. 3, ll. 27-31.
Referring to claim 4, Hsu discloses the hinge apparatus of claim 1, wherein the plurality of plates (6) includes a center plate (under C1) configured to be aligned along a fold axis (P) of the foldable component.  See Fig. 7.
Referring to claim 5, Hsu discloses the hinge apparatus of claim 1, wherein the plurality of plates (6) further includes two side plates (62) laterally displaced from the center plate.  See Figs. 7-9.
Referring to claim 7, Hsu discloses the hinge apparatus of claim 1, wherein the hinge apparatus (4) is further operable to contract such that, when the hinge apparatus transitions from the folded state to the flat state, the plurality of gears 



(72)  are configured to cause the plurality of plates to translate laterally together toward one another at the selected rate.  See col. 7, ll. 23-32.
	Referring to claim 8, Hsu discloses the hinge apparatus of claim 1, wherein the selected rate is selected such that when the plurality of plates are rigidly coupled to a back surface of a particular foldable component and when the hinge apparatus transitions from the flat state to the folded state, a front surface of the foldable component experiences no compression or tension forces.  See col. 7, ll. 27-32.
	Referring to claim 9, Hsu discloses a method comprising: coupling a plurality of plates (6) to one another via a plurality of gears (72) to create a hinge apparatus (4); and 
	rigidly coupling the plurality of plates to a foldable component (not shown);
	wherein the hinge apparatus (4) is operable to expand such that, when the hinge apparatus transitions from a flat state to a folded state, the plurality of gears are configured to cause the plurality of plates to translate laterally apart from one another at a selected rate.  See Figs. 1-20 and col. 7, ll. 23-27.



Referring to claim 10, Hsu discloses the method of claim 9, further comprising: coupling a friction-generating component (74) to at least one of the plurality of gears (72).  See Figs. 16 and 17 and the corresponding specification.
Referring to claim 11, Hsu discloses the method of claim 10, wherein the friction- generating component (74) is configured to generate sufficient friction to maintain the hinge apparatus in a particular orientation.  See col. 6, ll. 20-31.
Referring to claim 12, Hsu discloses the method of claim 9, wherein the plurality of gears (72) includes a plurality of leadscrews.  See Fig. 13.
Referring to claim 13, Hsu discloses an information handling system (Figs. 1-20) comprising: a foldable display panel (not shown, col. 3, ll. 27-31); 
a hinge apparatus (4) rigidly coupled to the foldable display panel; 
wherein the hinge apparatus includes: 
a plurality of plates (6); and 
a plurality of gears (72) mechanically coupling the plurality of plates (62) to one another; 
wherein the hinge apparatus (4) is operable to expand such that, when the hinge apparatus transitions from a flat state to a folded state, the 


plurality of gears (72) are configured to cause the plurality of plates (62) to translate laterally apart from one another at a selected rate.  See Figs. 14-20 ans col. 7, ll. 23-27.
	Referring to claim 14, Hsu discloses the device of claim 13, wherein the plurality of gears (72) includes a plurality of leadscrews and a plurality of leadscrew nuts.  See Fig. 13.
Referring to claim 16, Hsu discloses the device of claim 13, wherein the plurality of plates (6) includes a center plate (under C1) configured to be aligned along a fold axis (P) of the foldable component.  See Fig. 7.
Referring to claim 17, Hsu discloses the device of claim 16, wherein the plurality of plates (6) further includes two side plates (62) laterally displaced from the center plate.  See Figs. 7-9.
Referring to claim 19, Hsu discloses the device of claim 13, wherein the hinge apparatus (4) is further operable to contract such that, when the hinge apparatus transitions from the folded state to the flat state, the plurality of gears 
(72)  are configured to cause the plurality of plates to translate laterally together toward one another at the selected rate.  See col. 7, ll. 23-32.
	

Referring to claim 20, Hsu discloses the device of claim 13, wherein the selected rate is selected such that when the plurality of plates are rigidly coupled to a back surface of a particular foldable component and when the hinge apparatus transitions from the flat state to the folded state, a front surface of the foldable component experiences no compression or tension forces.  See col. 7, ll. 27-32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, which discloses the hinge apparatus as substantially claimed, except for the display panel is an organic light emitting diode (OLED) display panel.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hsu to include an 


OLED as the display for the hinged apparatus as claimed, since the OLED would provide an equivalent means for the same and the selection of known equivalents would be within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the specific teaching of “when, the hinge apparatus is in the flat state, the plurality of plates are in contact with one another, without gaps therebetween,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
October 20, 2022